The opinion of the court was delivered by
HortoN, C. J.:
Under the written contract between the Moline Plow Company and Ramsey & Ramsey, the ownership of the goods in controversy was to remain in the plow company until they were fully paid for in cash. The goods levied upon were not sold at retail, or otherwise disposed of by the Ramseys, or either of them, but their creditors, on the 27th and 28th of May, 1889, levied upon the goods, under writs of attachment, to secure, if possible, their claims. Within the prior decisions of this court, the attaching creditors cannot be preferred to the Moline Plow Company. They cannot be regarded as purchasers in good faith for value. *190(Implement Co. v. Parlin & Orendorf Co., 51 Kas. 544, and cases cited; 33 Pac. Rep. 360; 5 Field, Briefs, § 265.) In Poorman v. Witman, 49 Kas. 697, about all that was decided was that there was no evidence to establish the fact that the property replevied “ was in stock when the demand was made.” Therefore, the principal question in this case is of the effect of chapter 255, Laws of 1889, regulating the recording of “title notes or evidences of conditional sales,” upon the written instrument or contract of the plow company and the Ramseys. That act took effect on the 25th of May, 1889 — the date of its publication in the statute book. Section 1 reads:
i written con- ' tract-conai-taonalsale. “That any and all instruments in writing, or promissory notes, now in existence or hereafter executed, evidencing the con<3itional sale of personal property, and that retains the title to the same in the vendor until the . . . .. purchase price is paid in full, shall be void as against innocent purchasers, or the creditors of the vendee, unless the original instrument, or a true copy thereof, shall have been deposited in the office of the register of deeds in and for the county wherein the property'shall be kept, and when so deposited shall be subject to the law applicable to the filing of chattel mortgages; and any conditional verbal sale of personal property reserving to the vendor any title in the property sold shall be void as to creditors and innocent purchasers for value.”
It was decided, in Jackson v. Lamphire, 3 Pet. (28 U. S.) 280, that
“ It is within the undoubted powers of state legislatures to pass recording acts by which the elder grantee shall be postponed to a younger, if the. prior deed is'not recorded within a limited time; and the power is the same whether the deed is dated before or after the recording act. Though the effect of such a deed is to render the prior deed fraudulent and void against a subsequent purchaser, it is not a law violating the obligation of contracts. So, too, is the power to pass limitation laws. Reasons of sound policy have led to the general adoption of laws of this description, and their validity cannot be questioned. The time and manner of their operation, the exceptions to them, and the acts from which the time limited shall begin to run, will generally depend on the sound discre*191tion of the legislature, according to the nature of the titles, the situation of the country, and the emergency which leads to their enactment. Cases may occur where the provisions of a law on these subjects may be so unreasonable as to amount to-a denial of a right, and to call for the interposition of this court.”
2. instrument in writing- — rea-to“ecora!me See Rawson Mfg. Co. v. Richards, 69 Wis. 643. Therefore, we think, upon the authorities, that said chapter 255 applies to all the instruments in writing or promissory notes-therein referred to, whether in existence at the date the act took effect, or thereafter executed, with the limitation, however, that there must be a reasonable time after the statute went into effect for the holders of such instruments or notes then in existence to-comply with its provisions. Had the act been published on March 1, 1889, the date of its approval, or so soon afterward as to have given the plow company, having its office in Kansas City, Mo., reasonable time to deposit the original contract, or a true copy thereof, in the office of the register of deeds of Thomas county, before the levies of the attaching creditors, it would govern; and theD, if such deposit had not been made, the contract would have been void as against the creditors. The act did not go into effect until its publication, on the 25th of May, 1889. The plow company was not required to deposit its contract for record until the act went into force. It had no knowledge when the act would go into force until its actual publication, on May 25, 1889, and the attaching creditors levied their writs on the 27th and 28th of May, 1889. There was no reasonable time between the 25th of May, 1889, and the levies of the attachments for the deposit of the contract for record. As there was not reasonable time after the act went into force to deposit for record the contract, it would be an impairment of the contract to hold that the said chapter 255 applies in this particular ease. In Burnes v. Simpson, 9 Kas. 658, it was observed:
“A statute of limitations, that at once destroys the right of *192action, would undoubtedly be held to impair the obligation of the contract. But it seems well settled that the legislature may apply limitations as well to causes of action already existing as to those to be afterward created, and that the law may lessen the time in which an action may be brought, so that a reasonable time be allowed for the commencement of the action. . . . It has been held that statutes that fix a limitation that has already run, and yet give a reasonable time in which the action may be commenced before the statute operates, is not unconstitutional. (Smith v. Morrison, 22 Pick. 432; Holcombe v. Tracy, 2 Minn. 241; Wilcox v. Williams, 5 Nev. 206.) The defendant in error argues from this doctrine that the law of 1868 did not destroy the right of action at once. It was passed on the 25th of February, and did not go into effect until' its publication, on the 31st of October thereafter. But it did not go into force because it was not published, and not because the legislature had fixed that time when it should go into force. Had the statutes been published in a week, then the law would have been in force one week after its passage. This would have been a reasonable time for bringing suit. The time given depended upon the public printer, and not on any action of the lawmaking power.”
The principles applicable to the power of the legislature to pass limitation laws also apply to the passage of recording acts; but in either case the statute must give reasonable time in which the action may be commenced or the instrument recorded, before it operates upon rights of action or existing written instruments. The legislature cannot destroy the right of action or render void a valid instrument if no reasonable time is given to comply with the terms of limitation or registration. The judgment of the district court will be reversed, and, upon the agreed statement of facts, judgment will be directed for the plaintiff below — the plaintiff in error.
All the Justices concurring.